DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 46-65 are pending.

Election/Restrictions
Applicant’s election of group 1, encompassing claims 45-59 and directed to methods of selecting an agent for treating a disease, and Bleomycin as the agent for treating cells, in the reply filed on April 10, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 60-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  
Accordingly, claims 46-59 are examined herein.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 56 recites “the method of claim 45.”  Claim 45 is a cancelled claim.  Claim 56 is rejected as being incomplete because it depends directly from a canceled base claim.  See MPEP 608.01(n)(V).  However, for the purposes of examination, claim 56 is interpreted as being dependent from claim 54.  

Claim 46 recites the limitation "the subject" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether “the subject” is referring to the haploid human ES cells, the source of the haploid human ES cells, or something else.
Claim 46 also recites “A method of selecting an agent for treating a disease comprising: (a) exposing a plurality of haploid . . . ES cells, to agents, . . .(b) selecting a cell of said plurality of cells which shows resistance to said agent . . .”  The use of both singular and plural forms of “agent” is confusing.  It is not clear if cells must be exposed to at least one agent or at least two or more agents. 
Claims 47-59 are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim 51 recites “the method of claim 46, wherein said cytotoxic therapy comprises . . .”  There is a lack of antecedent basis for cytotoxic therapy.  It is not clear whether the cytotoxic therapy is referring to exposing the cells to the “agent” or some other therapy.  

Claim 59 recites “The method of claim 54 wherein said cell sample is obtained . . .”  Claim 54 recites “The method of claim 46, wherein said haploid human ES cells are generated by (a) identifying haploid metaphase cells in a sample from a population of ES cells . . .”  Claim 46 also recites “a cell sample of the subject” in line 8.  It is not clear if “said cell sample” is referring to “metaphase cells in a sample from a population of ES cells” or the “cell sample of the subject.”
Claim 59 also recites “wherein said cell sample is obtained before therapeutic treatment”.   It is not clear what “therapeutic treatment” is referring to.   Because it is not clear if the cell sample is referring to the ES cells or cells from the sample of the subject, it is not clear if the therapeutic treatment is referring to a treatment of a subject or treatment of the ES cells with the agent.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-51 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al., Science (2014), 343: 80-84, and Supplemental Materials) in view of Liao (Liao et al., Nature Genetics (2015), 47(5): 469-478 and Online Material, published March 20, 2015), Horii (Horii et al., PeerJ (2013), 10.7717, 1-14, published December 23, 2013), Elling (WO 2013079670 A1, published June 6, 2013) and Mullenders (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420).

Wang teaches methods of genetic screens in human cells using the CRISPR system, including screens to identify genes that confer resistance to chemotherapeutic agents (Figure 2)
Regarding claims 46-48, Wang teaches (a) creating a library of cells containing the CRISPR system (Figure 1A).  Wang teaches in CRISPR “a single-guide RNA (sgRNA) directs the Cas9 nuclease to cause double-stranded cleavage of matching target DNA sequences” (page 80, ¶2).  Wang teaches using CRISPR to generate a library of knockout cells (i.e., cells where at least a portion of said plurality of cells comprises a distinct artificially inactivated gene) (page 90, ¶3).  Wang teaches “sgRNAs were designed against constitutive coding exons near the beginning of each gene and filtered for potential off-target effects based on sequence similarity to the rest of the human genome” (page 81, ¶3).  Wang teaches creating the library of knockout cells specifically in the KMB7 CML cell line, which is a near-haploid cell line (page 80, ¶4).  Wang teaches (b) selecting KMB7 cells containing the CRISPR system that are resistant to etoposide, a chemotherapeutic agent (Figure 1A and 2; page 81, ¶1).  Wang teaches (c) identifying the guide RNA-targeted genes that are resistant to etoposide by sequencing the guide RNAs, which act as a bar code, that are enriched in the pool of resistant cells (Figure 2).  Wang also teaches verifying the reduced expression of the targeted gene, further identifying its inactivation (Figure 2F).   Finally, Wang teaches “In mammalian cells, however, current screening methods fall short—primarily because of the difficulty of inactivating both copies of a gene in a diploid mammalian cell.” (page 80, ¶1).
	Regarding claim 49, Wang teaches the library of knockout cells was pooled (i.e., in a single container) and treated with etoposide (Online Methods, page 5, ¶2).
	Regarding claim 51, Wang teaches that etoposide is a chemotherapeutic agent (page 82, ¶1).
	Regarding claim 53, Wang teaches identifying the targeted gene by sequencing the guide RNAs in the resistant cells by massively parallel sequencing (Figure 1A).  Wang teaches “sgRNA inserts were PCR amplified in a nested PCR and the resulting libraries were sequenced on a HiSeq 2500 (Illumina) with a single-end 50 bp run,” indicating the DNA encoding the guide RNA was sequenced (Online Methods, page 5, ¶3).
	Regarding claim 59, one interpretation of “said cell sample” is referring to the “a sample from a population of ES cells” that are treated with an agent.  To this interpretation, Wang teaches the KMB7 near-haploid cells are obtained before inactivating a gene containing the CRISPR system, which is performed before treating with an agent, as described above for claim 46 (page 80-81, figures 1-2).
	Although Wang teaches the screening method in near haploid human cells, Wang does not teach or suggest the method in haploid embryonic stem cells (haESCs).  Wang also does not teach or suggest (d) analyzing the sequence or expression of genes in cells taken from a subject (before or after treatment) in order to determine if a treatment should be used or ruled for treating the disease in general (claim 46) or as a monotherapy (claim 47) or wherein the disease is cancer (claim 50).  Finally, Wang also does not teach or suggest methods to generate human haESCs (claims 54-58). 

However, Liao teaches inactivating three distinct genes, DNMT1, DNMT3A and DNMT3B in human ESCs using CRISPR (Abstract).
Regarding claims 46-48, Liao teaches using guide RNAs specific for DNMT1, DNMT3A and DNMT3B to inactivate the genes in the male ESC line HUES64 (page 470, ¶3; Figure 1C).  Liao teaches mRNA and protein expression of the three genes was greatly reduced in the HUES64 lines treated with the gene-specific guide RNAs (Figure 1D-E).
Regarding claim 53, Liao teaches targeted disruption of the catalytic domains of the three genes was confirmed by sequencing (Online methods, ¶2).
Regarding claim 55, Liao teaches using HUES64 cells that had been passaged 24 times (i.e., at least 3 passages) before generating the DNMT3A/B knockout cells (Figure 2, legend).
Regarding claim 58, Liao teaches treating the HUES64-DNMT knockout cells remain pluripotent and when treated with conditions to promote tissue formation, the cells differentiated into all three embryonic germ layers (paragraph spanning page 470-472; Figure 2B-C).

Additionally, Horii teaches CRISPR/Cas9 for genomic engineering mouse haploid ESCs (Title).
Regarding claims 46-48, Horii teaches inactivating three genes, Tet1, Tet2 and Tet3, using guide RNAs specific for the three genes (Figure 1A; page 6, ¶2).  Horii teaches activity of the three gene products was greatly reduced (Figure 2C).  
Regarding claim 53, Horii teaches verifying inactivation of the three genes by DNA sequencing (Figures 1C, 2A, 2D).
Regarding claims 54 and 57, Horii teaches the mouse haESCs were derived from an activated mouse oocyte and isolated by sorting via FACS based on cell ploidy (page 2, ¶4 through page 3, ¶3).  

Although Wang, Liao and Horii together teach CRISPR/Cas9 gene inactivation in near-haploid human cells, human ESCs, and mouse haploid ESCs, they do not teach or suggest gene inactivation in human haploid ESCs.  Liao and Horii also do not teach or suggest step (d) analyzing the sequence or expression of genes in cells taken from a subject (before or after treatment) in order to determine if a treatment should be used or ruled for treating the disease in general (claim 46) or as a monotherapy (claim 47) or wherein the disease is cancer (claim 50).  

However, Elling teaches methods of producing human haploid ESCs (pages 2-3) and using mouse haploid ESCs isolated using the same method in a forward genetic screen to identify genes involved in ricin toxicity (page 77-80).
Regarding claims 46, Elling teaches steps for making haploid ESCs, including “a) activating non-fertilized oocytes from a female subject in vitro to induce parthenogenetic development; (b) culturing said activated oocytes of step (a) to generate morulae and/or blastocysts; (c) isolating embryonic stem cells from said morulae and/or blastocysts of step (c) and, optionally, transferring said embryonic stem cells to a cell culture medium that inhibits differentiation of said embryonic stem cells; (d) subjecting the embryonic stem cells of step (c) to FACS analysis and identifying and/or enriching embryonic stem cells displaying a haploid DNA content; and (e) optionally, repeated FACS purification of the embryonic stem cells displaying a haploid DNA content and expansion of said embryonic stem cells, thereby generating a haploid embryonic stem cell line.” (¶ spanning pages 2-3).  Elling teaches the method can be used to isolate human haploid ESCs (page 16, ¶5 and page 27, ¶3).  Elling teaches (a) creating a library of mouse haploid ESCs mutants using a retroviral gene trap (page 72-73) and exposing the library of cells to ricin (page 77, ¶1).  Elling teaches (b) selecting cells that were not killed by ricin (i.e, resistant to ricin) (page 73, ¶1).  Elling teaches (c) identifying the inactivated gene by deep sequencing (page 73, ¶1).  Finally, Elling teaches “The diploid genome of complex organisms severely limits many genetic approaches in model species research, but also in human research.” (page 1, ¶2).
Regarding claim 47, Elling teaches in the HMSc-27 insertional library consists of 7.5 x 106 independent genomic insertions (i.e., inactivation) (page 72, ¶3).  
Regarding claim 48, Elling teaches the retroviral insertion to create the HMSc-27 included a reversible gene trap (page 72, ¶3).
Regarding claim 53, Elling teaches (c) identifying the inactivated gene by deep sequencing (page 73, ¶1).  
Regarding claim 54, Elling teaches (a) the haploid ES cells are derived from an activated oocyte (page 2, last ¶), examining chromosome number of metaphase chromosomes (FIG 1C), and (b) sorting the ES cell population based on ploidy (FIG 1A).
Regarding claim 55, Elling teaches their haploid mouse ES cells were maintained stably for at least 30 passages (page 70, ¶3) and that their method can maintain haploid ES cells stably for at least 50 passages (page 31, ¶4).
Regarding claim 56, Elling teaches identifying haploid cells using metaphase chromosome spreads (Figure 1C; page 28, ¶; page 67, ¶1).
Regarding claim 57, Elling teaches sorting the haploid ES cells by FACS (FIG 1A; page 3, ¶1).
Regarding claim 58, Elling teaches the haploid cells are able to differentiate into neural stem cells (i.e., multipotent cells), which contained a mixture of diploid and haploid cells (page 71, ¶3).

Mullenders teaches the benefit of loss of function screens to discover drug response biomarkers and that drug response biomarkers will be instrumental to individualize the therapy of patients having seemingly similar cancers. (Abstract).
Regarding claims 46-47, Mullenders teaches (d), “Availability of biomarkers of drug responses could greatly help in the development of a more personalized approach to cancer treatment . . . RNA interference-based genetic screens can be very efﬁcient in identifying genes that control how cells res-pond to cancer drugs.” (page 4409, ¶3).  Mullenders also teaches “such genes are prime candidate biomarkers to foretell drug responsiveness in the clinic.” (page 4409, ¶3).  Mullenders also teaches in shRNA knock-down drug resistance genes, the shRNA acts as a bar code to identify genes whose inactivation causes resistance to the drug (¶ spanning pages 44-45).  Mullenders teaches how an RNAi screen uncovered a gene, PTEN, responsible for resistance to trastuzumab (page 4414, ¶6).  Mullenders teaches patient samples that had a loss in PTEN were also resistant to trastuzumab (page 4414, ¶6).  
Regarding claim 50, Mullenders teaches the RNAi screens are used to find biomarkers of resistance to anticancer drugs.  (page 4414, ¶6).  Mullenders teaches RNAi screens to find biomarkers of responsiveness to therapies in various cancer cell lines and tumor samples (Table 1).
Regarding claim 51, Mullenders teaches the agents used in the RNAi screens were chemotherapeutic agents (page 4414, ¶6; Table 1).
Regarding claim 53, Mullenders teaches in the shRNA drug resistance genes, the shRNAs can be sequenced and act like a barcode to determine the gene effected (¶ spanning pages 44-45).  
Regarding claim 59, Mullenders teaches that ZNF423 and signaling through the PIK3 pathway are prognostic (i.e., to be determined before treatment) biomarkers for resistance to retinoic acid and trastuzumab, respectively (Table 1). Mullenders also teaches “patients having seemingly similar cancers can be pre-selected for speciﬁc therapies based on their predicted responses to therapy.” (page 4409, ¶2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the human haploid ESCs as taught in Elling in the CRISPR-mediated knockout drug resistance screen taught in Wang for the purposes of finding gene targets that when inactivated confer resistance to chemotherapy drugs in order to improve chemotherapy treatments and outcomes as taught by Mullenders, as it would have amounted to a simple combination of known elements by known means to yield predictable results.  Wang, Laio and Horii all teach that CRISPR/Cas9 gene inactivation is an efficient and straightforward way to inactivate genes in haploid, near-haploid and/or embryonic stem cells.  Thus, it would have been highly predictable that CRISPR/Cas9 could also be used to inactivate genes in the human haploid ESCs taught in Elling.  Because Elling also teaches haploid ESCs that are developed using the recited methods can be mutagenized using gene traps to create a library and the library can be used to screen for drug resistance, one skilled in the art would also predict the human haploid ESCs could be mutagenized with a CRISPR guide RNA library and similarly used to screen for drug resistance.  One would have been motivated to used CRISPR and human haploid ESCs in a screen for drug resistance because Wang, Liao and Horii teach CRISPR is highly effective at inactivating genes and Wang and Elling teach haploid cells are better for loss-of-function screens since there is only one copy of each gene.  
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use information gained about gene-inactivation-associated drug resistance from the CRISPR screen in human haploid ESCs to determine the course of treatment in a person with a disease in general, and cancer specifically as taught in Mullenders because it would have simply amounted to a combination of known elements by known means to yield predictable results.  Mullenders teaches that knock-down screens using RNAi to discover drug resistance is followed by validation in tumor samples.  The information gained regarding genetic biomarkers can then be used as a prognostic indicator of drug resistance.  One skilled in the art would have been motivated to use the information from the drug resistance screen to rule out a use of the drug either alone or as a monotherapy based on the subjects own genetic or gene expression profile in order to improve treatment outcomes from the subject. 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequence a cell sample from a subject before treatment of the subject with the therapeutic agent because Mullenders teaches the drug resistance biomarkers can be used as a prognostic indicator or determinant of drug resistance in the patient.  One skilled in the art would predict that a cell sample could be obtained before treatment was initiated because Mullenders teaches patients will be selected for specific therapies based on their “predicted” responses to therapies, which indicates to one skilled in the art that biomarkers in subjects are to be determined before treatment.   One skilled in the art would be motivated to obtain a cell sample and determine biomarkers of drug resistance because Mullenders teaches drug response biomarkers will be instrumental to individualize the therapy of patients.  


Claim 46-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al., Science (2014), 343: 80-84, and Supplemental Materials), Liao (Liao et al., Nature Genetics (2015), 47(5): 469-478 and Online Material, published March 20, 2015), Horii (Horii et al., PeerJ (2013), 10.7717, 1-14, published December 23, 2013), Elling (WO 2013079670 A1, published June 6, 2013) and Mullenders (Mullenders and Bernards, Oncogene (2009), 28: 4409-4420) as applied to claims 46-51, 53-55 and 57-59 above, further in view of Aouida (Aouida et al., The Journal of Biological Chemistry (2010), 285(9): 6275-6284).
The teachings of Wang, Liao, Horii, Elling and Mullenders are recited above and applied as for claims 46-51 and 53-59.  
Wang, Liao, Horii, Elling and Mullenders do not teach or suggest screening for resistance to bleomycin.
However, Aouida teaches bleomycin induce DNA damage by creating lesions such as double - and single-strand breaks, and apurinic/apyrimidinic sites, which accounts for the genotoxic effects of the drug (page 6275, ¶1).  Aouida teaches bleomycin species have been used to treat various neoplasias including testicular cancer, lymphoma, Hodgkin’s disease, squamous cell carcinoma of the cervix, and head and neck cancers, but that a small fraction of patients are resistant to therapies that include bleomycin (page 6275, ¶1).  Aouida teaches cell lines that have higher expression of hCT2 also have a higher sensitivity to bleomycin (page 6277, ¶5-6; figure 1).  Aouida teaches knockdown of hCT2 using siRNA causes resistance to bleomycin (page 6278, ¶3; figure 6A, C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chemotherapeutic agent bleomycin taught in Aouida for etoposide in the CRISPR gene-inactivation drug resistance screen taught in Wang, as it would have amounted to a simple substitution of one known chemotherapeutic agent for which resistance can develop for another by known means to yield predictable results.  One skilled in the art would have reasonable expectation that bleomycin could be used in the CRISPR gene-inactivation drug resistance screen because both Wang and Aouida are directed to determining genetic mechanisms of drug resistance.  One would have been motivated to use bleomycin in a CRISPR gene-inactivation drug resistance screen in order to identify biomarkers of bleomycin resistance and enhance treatment outcomes of patients.


Conclusion
No claims are allowable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        


/NANCY J LEITH/Primary Examiner, Art Unit 1636